Citation Nr: 1101381	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-13 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for disc disease, lumbar 
spine, to include entitlement to service connection for a 
disorder of the spine as secondary to service-connected left knee 
disability.

2.  Entitlement to an increased evaluation in excess of 30 
percent for left knee disability, status post left knee 
arthroplasty.

3.  Entitlement to an initial compensable evaluation for 
residuals, left elbow fracture, to include a claim of entitlement 
to a separate grant of service connection for peripheral 
neuropathy, left upper extremity.

4.  Entitlement to an initial compensable evaluation for 
residuals, right elbow fracture, to include a claim of 
entitlement to a separate grant of service connection for 
peripheral neuropathy, right upper extremity.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to November 
1976, when the Veteran was discharged with disability severance 
pay.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).
 
At his Travel Board hearing, the Veteran asserted that, in 
seeking an increased evaluation for his left elbow and 
right elbow disabilities, he was also seeking a separate 
grant of service connection for peripheral neuropathy of 
each arm below the elbow as secondary to the fracture at 
each elbow.  The Veteran also testified that he did not 
have varicose veins in either leg until he underwent the 
total knee arthroplasty for service-connected left knee 
disability, and that he believed that his claim for an 
increased evaluation for left knee disability included a 
claim for service connection for varicose veins, either as 
directly caused by or as aggravated by the surgical 
treatment of the service-connected left knee disability.  
This testimony raises claims which have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
claims, and the claims are referred to the AOJ for 
appropriate action.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
January 2010.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Veteran was granted service connection for the 
residuals of dislocation of each elbow, VA examination to 
determine the severity of such residuals has not been conducted.  
The Veteran is entitled to examination for purposes of his claims 
for higher initial evaluations.

Historically, the Veteran was awarded service connection for a 
left knee disability effective as of the day following his 
service discharge in 1976.  An initial evaluation was assigned 
under DC 5257.  In January 2004, the Veteran underwent total knee 
arthroplasty.  By a rating decision issued in March 2004, a 30 
percent evaluation, effective from March 1, 2005, was assigned 
for post-operative left knee disability under Diagnostic Code 
5055.  From January 14, 2004 to February 28, 2004, the knee was 
assigned a 100 percent rating.  In April 2005, the Veteran sought 
an increased evaluation in excess of 30 percent for left knee 
disability.  The Veteran was afforded VA examinations in June 
2005 and February 2006.  However, since the Veteran contends that 
the symptoms of left knee disability have increased in severity 
in the more than four years since the February 2006 VA 
examination, the Veteran should be afforded a contemporaneous VA 
examination.

The Veteran has testified that he has had a back disorder 
chronically since service.  He is entitled to VA examination to 
further develop his claim for service connection for this 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA provider(s) for disc disease, 
lumbar spine, left knee disability, or an elbow 
disability since February 2006.  Obtain any 
identified records.

2.  Advise the Veteran that he should submit or 
identify evidence of complaints or medical 
treatment for a lumbar spine disorder proximate 
to service, and that evidence closest to his 
service discharge in November 1976 would be the 
most persuasive evidence available.  Assist the 
Veteran to attempt to obtain any identified 
records.

3.  Obtain the Veteran's VA clinical records 
since February 2006, pertaining to the issues on 
appeal.  

4.  Afford the Veteran VA examination as 
necessary to obtain opinion as to the onset and 
etiology of disc disease, lumbar spine.  The 
claims folder and a copy of this Remand should be 
made available to the examiner(s) for review in 
connection with each examination.  The 
examiner(s) should obtain a complete history from 
the Veteran, review the entire claims file, and 
indicate, in each examination report, that such 
review was performed.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  The examiner who 
provides examination as to the etiology and onset 
of lumbar spine disorder(s) should address the 
following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that a lumbar 
spine disorder had its onset during the Veteran's 
active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a lumbar 
spine disorder has been chronic and continuous 
since the Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that a lumbar 
spine disorder is related to the Veteran's active 
service, or any incident thereof?  
      (d) Is it at least as likely as not (50 
percent or greater probability) that a lumbar 
spine disorder  is (i) secondary to or related to 
the Veteran's service-connected left knee 
disability or (ii) permanently aggravated by the 
Veteran's service-connected left knee disability?  
If aggravation is found, identify the disability 
which is attributed to aggravation.

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of the lumbar symptoms.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

5.  Afford the Veteran VA examination of each 
elbow.  Afford the Veteran VA examination as 
necessary to obtain opinion as to the current 
severity of residuals of the right and left elbow 
injuries in service and as necessary to determine 
whether current neuropathy in either upper 
extremity is related to in-service injuries.   
The claims folder and a copy of this Remand 
should be made available to the examiner(s) for 
review in connection with each examination.  The 
examiner(s) should obtain a complete history from 
the Veteran, review the entire claims file, and 
indicate, in each examination report, that such 
review was performed.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  
      (a) The examination report should describe 
the current severity of the Veteran's right and 
left elbow residuals of dislocation in service, 
specifying separately for each joint the range of 
motion and functional impairment.  The examiner 
should report all symptoms related to the 
residual of the right and left elbow disability.  
The examiner should state the range of motion of 
each elbow, in degrees, and specify the point of 
flexion or extension at which pain begins to 
occur.
      (b) The examiner who provides neurologic 
examination of the upper extremities should 
describe each neurologic disorder present in the 
right upper extremity and in the left upper 
extremity and assign a diagnoses for each 
neurologic disorder of either upper extremity.  
The examiner should address the following:
      (i) Is it at least as likely as not (50 
percent or greater probability) that the Veteran 
currently has a neurologic disorder of either 
upper extremity which had its onset during the 
Veteran's active service?
      (ii) Is it at least as likely as not (50 
percent or greater probability) that the Veteran 
currently has a neurologic disorder of either 
upper extremity which has been chronic and 
continuous since the Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that the Veteran 
currently has a neurologic disorder of either 
upper extremity which is due to injury to the 
elbow during the Veteran's active service?  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  

6.  Afford the Veteran VA examination of the left 
knee.  The examiner should describe the current 
severity of the Veteran's left knee disability, 
specifying the limitation of range of motion and 
functional impairment.  The examiner should state 
whether there is lateral instability, 
subluxation, dislocation, locking, loss of 
motion, or other symptoms of left knee 
disability.  If instability is found, the 
examiner should identify the severity in terms of 
slight, moderate or severe.  The examiner should 
state the range of motion of the left knee, in 
degrees, and specify the point of flexion or 
extension at which pain begins to occur, and the 
point at which motion is impeded due to pain.  
The examiner should state whether there is 
painful motion, weakness, fatigability, or 
incoordination.  The examiner should attempt to 
quantify the degree of additional impairment, if 
any, during flare-ups, with repeated motion, or 
with extended use.

7.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claims on appeal.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran, and his representative, if he 
obtains one, have had an adequate opportunity to 
respond, the appeal should be returned to the 
Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



